Appeal (transferred to this court by order of the Appellate Division, Second Department) from a judgment of the Supreme Court (Dickinson, J.), entered April 25, 1989 in Putnam County, which, in a proceeding pursuant to CPLR article 78, granted the cross motion of respondent County of Putnam Department of Social Services to dismiss the petition as time barred.
As rightly observed by Supreme Court, this proceeding is *1104time barred (CPLR 217). Parenthetically, we note that petitioner’s contention, raised for the first time on appeal, that the income execution dated November 3, 1988 was not mailed to him is simply not borne out by the record.
Judgment affirmed, without costs. Kane, J. P., Casey, Mikoll, Yesawich, Jr., and Levine, JJ., concur.